Citation Nr: 9912367	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for a left knee disability, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for a 
chronic lumbar strain, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently rated as 10 percent 
disabling.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

5.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arises from rating decisions in June 1997 and 
August 1997 from the Jackson, Mississippi, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran had reported for an examination before the 
date of the decision reducing the left knee disability rating 
and before the effective date of the reduction.

2.  All evidence necessary for an equitable disposition of 
the veteran's increased disability rating claims has been 
developed.

3.  There is no evidence of vertebral body deformity.

4.  The pain complaints are not part of the veteran's lumbar 
spine disability and the overall limitation of motion of the 
lumbar spine was slight.

5.  There is no competent evidence of muscle spasms.

6.  There is no objective evidence of neurologic symptoms 
related to the intervertebral discs.

7.  Competent medical evidence does not show constant 
abdominal distress.

8.  An August 1985 rating decision denied service connection 
for a right knee disability.

9.  Evidence received subsequent to the August 1985 rating 
decision is not new and material.

10.  There is no evidence of record of a right elbow disorder 
during service nor is there evidence that relates any current 
right elbow disorder to service.

11.  There is no evidence of arthritis of the right elbow 
within one year of discharge from service.

12.  There is no competent evidence which relates any current 
right elbow disorder to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent disability 
rating for a left knee disability are met.  38 C.F.R. § 3.655 
(1998).

2.  The criteria for an increased disability rating for a 
chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (1998).

3.  The criteria for an increased disability rating for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7319 (1998).

4.  The August 1985 decision denying service connection for a 
right knee disability is final.  Evidence received subsequent 
to that decision in not new and material, and does not serve 
to reopen the veteran's claim.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).

5.  The claim for service connection for a right elbow 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration

In a rating decision in December 1974, service connection for 
the residuals of a meniscectomy of the left knee was granted 
with a 30 percent disability rating assigned.  The veteran 
also received periods of temporary total disability due to 
convalescence under the provisions of 38 C.F.R. § 4.30.  A 
rating decision in December 1984 reduced the disability 
rating to 10 percent.  An October 1986 decision by the Board 
of Veterans' Appeals (Board) subsequently granted restoration 
of a 20 percent disability rating.  A November 1986 rating 
decision implemented the 20 percent rating effective from 
March 1, 1985.

A rating decision in November 1996 proposed reducing the 
disability rating for the left knee disability to 
noncompensable because the veteran had not reported for a 
scheduled examination.  The veteran was advised of this 
proposed action in a letter to him, dated in December 1996.  
A June 1997 rating decision reduced the left knee disability 
rating to 10 percent, effective from September 1, 1997.

When continued entitlement to a benefit cannot be confirmed 
without reexamination and a claimant, without good cause, 
fails to report for such reexamination, action shall be taken 
in accordance with this section as appropriate.  When a 
claimant fails to report for a reexamination and the issue is 
continuing entitlement, the Department of Veterans Affairs 
(VA) shall issue a pretermination notice advising the payee 
that payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued or reduced.  
The claimant shall be allowed 60 days to indicate his or her 
willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 60 
days, or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pretermination notice or the date of last 
payment, whichever is later.  If notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred.  The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment.  When a claimant 
fails to report for such rescheduled examination, payment 
shall be reduced or discontinued as of the date of last 
payment and shall not be further adjusted until a VA 
examination has been conducted and the report reviewed.  
38 C.F.R. § 3.655(a), (c) (1998).

An August 1996 memorandum indicates that the veteran was 
scheduled for a VA examination but was moving and could not 
attend the examination.  An October 1996 memorandum indicates 
that the veteran did not report for two examinations.  As a 
result of his failure to report for examinations, the 
November 1996 rating decision proposed reducing the 
disability rating.  In a statement that was received in 
December 1996, the veteran indicated that he did not have 
transportation and requested rescheduling of the examination.  
February 1997 memorandums indicate that the veteran failed to 
report for another examination.  A June 18, 1997, rating 
decision reduced the left knee disability rating to 10 
percent based on the finding that the veteran failed to 
report for an examination.  However, the record indicates 
that the veteran underwent examination of the left knee on 
June 9, 1997.  It is noted that the veteran failed to report 
for the previously scheduled examinations and that his 
failure to report would have clearly justified a reduction in 
the disability rating.  However, at the time of the decision 
that implemented the reduction, the veteran had reported for 
an examination although it appears that the examination 
report had not been associated with the claims file.  The 
veteran had therefore satisfied the requirement that he 
report for examination.  Since the basis for the reduction 
was the veteran's failure to report yet he had satisfied the 
requirement that he report, the disability rating should not 
have been reduced on the basis of his failure to report for a 
VA examination.  38 C.F.R. § 3.655 (1998).

Based on the above, the record supports restoration of the 20 
percent rating for the veteran's left knee disability.  
38 C.F.R. § 3.655 (1998).

Increased ratings

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

Lumbar strain

In a rating decision in March 1988, service connection for 
"chronic lumbar strain with history fracture L4-L5" was 
granted with a 10 percent disability rating assigned.  The 10 
percent rating has remained in effect since that time.

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Under the criteria of Diagnostic Code 5285 for the residuals 
of a fracture of a vertebra, a 100 percent rating is 
warranted with cord involvement, bedridden, or requiring long 
leg braces.  Without cord involvement, abnormal mobility 
requiring neck brace (jury mast) warrants a 60 percent 
rating.  In other cases, the residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).

The description of the veteran's disability includes a 
history of fracture to L4-L5.  There is no evidence of a 
history of spinal cord involvement or the requirement for a 
brace.  The reports of the June 1997 and April 1988 VA 
examinations indicate that views of the lumbar spine revealed 
no fractures.  The April 1998 VA examination report indicates 
that if fractures were present, they healed in anatomic 
position and alignment without evidence of deformity.  Since 
there is no current evidence of fracture and an examination 
report specifically indicates that there was no evidence of 
vertebral body deformity to warrant an additional 10 percent 
rating, the veteran's back disability will be rated based on 
limited motion or muscle spasm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998).

The report of a June 1997 VA examination notes that the 
veteran indicated that he had intermittent low back pain.  
The report notes that flexion was to 45 degrees, extension 
was to 25 degrees, and lateral bending was to 30 degrees 
bilaterally.  The report indicates that normal flexion was to 
60 degrees, normal extension was to 25 degrees, and normal 
lateral bending was to 25 degrees.  The examination report 
does note that there was tenderness over the spinous process 
of L5.  The motion shown in this report for lateral bending 
was in excess of normal and extension was normal.  It was 
only flexion that was less than normal.  The examiner 
commented that there was no objective evidence of organic 
pathology to explain the back pain.  Accordingly, the 
limitation of motion of the lumbar spine was very slight.  

The report of an April 1998 VA examination indicates that the 
veteran complained of constant low back pain.  The report 
notes flexion to 30 degrees, extension to 15 degrees, and 
lateral bending was to 20 degrees bilaterally.  Flexion was 
half of the normal flexion given in the June 1997 VA 
examination report.  Additionally, extension and lateral 
bending were also limited but to a lesser extent.  This 
limitation of motion was slight to moderate.  The report 
notes that axial compression and simulated rotation caused 
low back pain.  The examiner indicated that these were non 
anatomic responses.  The impression notes that there was no 
objective evidence of organic pathology to explain the low 
back pain.  

The limitation of motion shown in the two VA examination 
reports ranged from very slight to sight/moderate.  The 
examinations were conducted within one year of each other.  
When the examination results are taken together, the overall 
limitation of motion more nearly approximates slight 
limitation of motion.  It is noted that there were complaints 
of pain.  However, both examination reports indicate that the 
pain was non anatomic and that there was no organic pathology 
to account for the pain complaints.  Therefore, the pain 
complaints are not considered part of the veteran's lumbar 
spine disability and may not be considered in establishing 
the evaluation. 38 C.F.R. § 4.14 (1998).  As noted, the 
overall limitation of motion of the lumbar spine was slight 
which is a 10 percent disability under the criteria of 
Diagnostic Code 5292.  This is consistent with the disability 
rating currently assigned.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292 (1998).

The veteran testified that he had muscle spasms.  However, 
the report of the June 1997 VA examination does not show 
muscle spasms and only notes that there was tenderness over 
the spinous process of L5.  The report of the April 1998 VA 
examination notes that the veteran stood erect with a level 
pelvis and was tender from L1 to L5.  Again, there was no 
evidence of muscle spasms.  As noted above, the veteran's 
complaints of pain on motion are non anatomic and thus not 
related to his back disability.  Therefore, they may not be 
considered in assessing his disability.  38 C.F.R. § 4.14 
(1998).  Since there were no spasms noted on either 
examination report, an increased disability rating under the 
criteria for lumbosacral strain is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

The veteran claims that he has numbness in the lower 
extremities.  Both the June 1997 and the April 1998 VA 
examination reports indicate that reflexes were active and 
equal in the knees and ankles, and there was no motor 
weakness or sensory loss in the lower extremities.  Both 
reports also indicate that there was no narrowing of disc 
spaces, osteophyte formation, or destructive lesions of the 
lumbar spine.  Since there was no objective evidence of 
neurologic findings related to the intervertebral discs, the 
rating criteria for intervertebral disc syndrome are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
chronic lumbar strain.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (1998).

Irritable bowel syndrome

In a rating decision in March 1994, service connection for 
"irritable bowel syndrome" was granted with a 10 percent 
disability rating assigned.  The 10 percent rating has 
remained in effect since that time.

Under the criteria of Diagnostic Code 7319 for "Irritable 
colon syndrome (spastic colitis, mucous colitis, etc.)," a 
noncompensable rating is warranted where it is mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted where 
it is moderate with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating is warranted 
where it is severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (1998).

The veteran testified that he had constant diarrhea and he 
took medication for his bowel problems.  The veteran also 
testified that he had lost weight and sometimes had pain.  
The report of a June 1997 VA examination indicates that the 
veteran complained of diarrhea with six to seven bowel 
movements per day, abdominal cramping, indigestion, and 
growling and rumbling.  The report of the April 1998 VA 
examination also notes that he complained of diarrhea of up 
to 10 or 11 bowel movements per day, acid reflux, belching, 
and regurgitation.  Both VA examination reports indicate that 
there was mild tenderness in the epigastric area and left 
lower quadrant but no rebound tenderness.  Bowel sounds were 
normoactive.  Therefore, while the veteran complained of 
essentially constant bowel symptoms, the only abnormal 
finding in the examination reports was mild epigastric 
tenderness which does not constitute constant abdominal 
distress.  Additionally, reports of VA air contrast barium 
enemas that were conducted in conjunction with the 
examinations show unremarkable studies.  Moreover, while the 
veteran complained of recent weight loss and indicated his 
weight was 158lbs, his weight shown on the June 1997 VA 
examination report was 168lbs. and on the April 1998 report 
was 166.5lbs.  It is noted that a January 1991 VA clinical 
record shows his weight as 171lbs.  The examination reports 
also note the veteran to be well nourished.  Therefore, 
competent medical evidence shows a loss of less than five 
pounds over a period of approximately seven years which does 
not constitute weight loss.  While the veteran claims daily 
problems with diarrhea, competent medical evidence does not 
show of constant abdominal distress but only mild tenderness.  
This more closely approximates the criteria for frequent 
episodes of abdominal distress which is consistent with the 
currently assigned 10 percent disability rating.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7319 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for irritable bowel syndrome.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7319 (1998).

New and material evidence

In a rating decision in August 1985, service connection for a 
"history of arthralgia, right knee" was denied.  The 
veteran was advised of this decision in a letter to him, also 
dated in August 1985.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's August 1985 decision is a final determination and was 
the last decision to address the issue of service connection 
for a right knee disability, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.

Following the August 1985 decision, VA examination reports, 
medical records, hospital summaries, and medical statements, 
dated from 1984 through 1998, were received.  These records 
are new in the sense that they were not previously of record.  
A January 1989 VA clinical record notes an assessment of 
osteoarthritis of the right knee.  A VA hospital discharge 
summary for hospitalization from February through March 1989 
notes that the veteran was admitted for psychiatric diagnoses 
and while admitted treated for right knee pain.  A March 1989 
VA clinical record notes right knee pain.  However, the 
hospital summary and the clinical records do not show that 
the veteran's right knee problems began during service or 
that they were due to a service connected disability.  The 
other medical evidence that has been received since the 
August 1985 decision does not address complaints or treatment 
related to the right knee.  Since the records that do address 
the right knee do not provide any evidence that the right 
knee problem began during service or is related to other 
service connected disabilities, and other medical records do 
not even address the right knee, none of the evidence that 
has been received is material to the issue of service 
connection for a right knee disability on any basis.  

The veteran testified that he started using a brace on his 
right knee approximately 12 to 14 years prior to the date of 
the hearing.  The veteran indicated that his right knee 
problems were secondary to his service connected left knee 
disability.  However, the veteran is not shown to be a 
medical professional.  His assertion as to medical diagnosis 
or causation does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his testimony is not material to the issue of service 
connection for a right knee disability.  

The evidence that has been received since the last 
disallowance of the veteran's claim is not material to the 
issue of service connection for a right knee disability.  
Either alone or in conjunction with the evidence previously 
of record, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a right knee disability is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Service connection may also be granted for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (1998).  

The service medical records do not show any complaints or 
treatment of the right elbow in service.  The report of 
medical history, dated in October 1971 at discharge from 
service, notes that the veteran denied having a painful or 
trick elbow.  The report of medical examination, also dated 
in October 1971 for discharge, notes that the clinical 
evaluation of the upper extremities was normal.  Accordingly, 
there is no evidence of a right elbow disorder being incurred 
in service.  The first indication of a right elbow problem 
following service was in August 1996, approximately 25 years 
after discharge.  There is no evidence in the record that 
relates any current right elbow disorder to service.  
38 C.F.R. § 3.303 (1998).

The first indication of a right elbow problem was in 1996.  
There is no evidence of arthritis of the right elbow being 
present within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

There is no competent evidence which relates any current 
right elbow disorder to a service connected disability.  38 
C.F.R. § 3.310(a) (1998).  

The veteran testified that his right elbow problems were due 
to undue strain from his service connected disabilities.  
However, as noted above, there is no competent evidence that 
supports this assertion.  His assertion is not probative 
since as a lay person, he is not considered competent to 
offer an opinion as to medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a right elbow disorder in 
service or arthritis of the right elbow within one year of 
discharge from service.  There is also no competent evidence 
of a nexus between any current right elbow disorder and 
service, or a service connected disability.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for a right elbow disability is denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  A 20 percent disability rating for the left knee 
disability is restored, subject to the laws and regulations 
governing the disbursement of monetary benefits.
2.  An increased disability rating for a chronic lumbar 
strain is denied.
3.  An increased disability rating for irritable bowel 
syndrome is denied.
4.  New and material evidence has not been received and the 
claim for service connection for a right knee disability is 
not reopened.
5.  Service connection for a right elbow disability is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

